Title: To George Washington from Thomas Turner, 22 March 1778
From: Turner, Thomas
To: Washington, George



May it please your Excellency,
March 22d 1778.

Altho’ I have not the honour of being personally acquainted with your Excellency, neverthless I am far from being a Stranger to your distinguished merit, both in private and publick life; your indefatigable zeal, and unwearied attention to the true Interest of your native Country, since the commencement of these differences, must excite the warmest sense of gratitude in the breastt of every American that is not callous to the rights of humanity; That it may please the supreme Disposer of human Events, to crown you with success in this important

struggle, & speedily put an end to the distressing Scenes of this unnatural War, is the fervent wish of your, Excellency’s respectful & Obedient h’ble Servt

Thos Turner.


P.S. I have transmitted to your Excellency a pair of pistols &c. &c. your acceptance of which will confer a singular obligation on


T: T.
